               Case 4:20-cv-04887-JSW Document 93 Filed 10/29/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2
     WILLIAM C. PEACHEY
 3   Director
 4
     GLENN M. GIRDHARRY
 5   Assistant Director
 6   AARON S. GOLDSMITH
 7   Senior Litigation Counsel

 8   JOSHUA S. PRESS
     Trial Attorney
 9
            United States Department of
10          Justice Civil Division
            Office of Immigration Litigation
11          District Court Section
12          P.O. Box 868, Ben Franklin Station
            Washington, DC 20044
13          Telephone: (202) 305-0106
            Facsimile: (202) 305-7000
14          e-Mail: joshua.press@usdoj.gov
15
     Attorneys for Defendants
16
17                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
18                                   OAKLAND DIVISION
19
20    NATIONAL ASSOCIATION
21    OF MANUFACTURERS, et al.,
                                                   Case No. 4:20-cv-4887-JSW
22                         Plaintiffs,

23            v.                                    NOTICE OF APPEAL

24    UNITED STATES DEPARTMENT                     Judge: Hon. Jeffrey S. White
25    OF HOMELAND SECURITY, et al.,

26                         Defendants.
27
28                                                         Department of Justice, Civil Division
     NOTICE OF APPEAL                                       Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                              P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                  Washington, D.C. 20044
                                                                       (202) 305-0106
               Case 4:20-cv-04887-JSW Document 93 Filed 10/29/20 Page 2 of 3




 1           Defendants hereby appeal from the Court’s Order entered October 1, 2020 (ECF No. 87),
 2   in the above-captioned case to the United States Court of Appeals for the Ninth Circuit.
 3
     Dated: October 29, 2020                        Respectfully submitted,
 4
                                                    JEFFREY BOSSERT CLARK
 5                                                  Acting Assistant Attorney General
 6
                                                    WILLIAM C. PEACHEY
 7                                                  Director

 8                                                  GLENN M. GIRDHARRY
 9                                                  Assistant Director

10                                                  AARON S. GOLDSMITH
                                                    Senior Litigation Counsel
11
12                                                  /s/ Joshua S. Press
                                                    JOSHUA S. PRESS
13                                                  Trial Attorneys
                                                    United States Department of Justice
14                                                  Civil Division
15                                                  Office of Immigration Litigation
                                                    P.O. Box 868, Ben Franklin Station
16                                                  Washington, DC 20044
                                                    Phone: (202) 305-0106
17                                                  joshua.press@usdoj.gov
18
                                                    Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28                                                                    Department of Justice, Civil Division
     NOTICE OF APPEAL                                                   Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                1                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                             Washington, D.C. 20044
                                                                                  (202) 305-0106
              Case 4:20-cv-04887-JSW Document 93 Filed 10/29/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on October 29, 2020, I electronically transmitted the foregoing

 3   document to the Clerk’s Office using the U.S. District Court for the Northern District of
 4
     California’s Electronic Document Filing System (ECF), which will serve a copy of this document
 5
     upon all counsel of record.
 6
 7                                             By: /s/ Joshua S. Press
 8                                                 JOSHUA S. PRESS
                                                   Trial Attorney
 9                                                 United States Department of Justice
                                                   Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
